DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-7, 10, 11 & 14 in the reply filed on July 12, 2021 is acknowledged. Claims 8, 9, 12 & 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 14 is objected to because it does not positively recite the elements included in the claimed magnetic tape. As currently written, the claim in its entirety appears to be similar to a preamble having no body. The Examiner suggests/requests amending the claim to more positively recite that the magnetic tape comprises “a plurality of objects including data and metadata…”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 10, 11 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 2016/0077757).
In regard to claim 1, Hasegawa et al. discloses a recording device (Figure 3) comprising: a recording unit (as shown) that records a plurality of objects including data and metadata related to the data on a portable recording medium (paragraph 0024: “(a) storing on tape meta-information (base meta-information) related to a valid file stored on the tape as a result of the tape access operation history (additions, deletions, changes, etc.) for at least one file; and (b) storing on tape at a predetermined time interval, after base meta-information has been stored, meta-information related to a file reflected in the access operation history as a result of the tape access operation history for the file, the file being either a valid file or a new file”), and executes a process of recording first set data, which is a set of the metadata included in the object, at every predetermined timing after recording at least one of the objects, wherein each piece of the first set data is a set of the metadata included in the object recorded after recording of immediately preceding recorded first set data (paragraph 0024: “(b1) the step of storing meta-information at a predetermined time interval storing, on the tape at the predetermined time interval only after base meta-information has been stored, the meta-information related to a file reflected in the access operation history as the preceding differentiated meta-information”).
In regard to claim 2, Hasegawa et al. discloses that the recording unit records second set data, which is a set of the recorded first set data, on the portable recording medium after recording at least one of the first set data (see publication claim 4).

In regard to claim 6, Hasegawa et al. discloses that the metadata includes system-specific identification information and object-specific identification information including the metadata (see paragraph 0056).
In regard to claim 7, Hasegawa et al. discloses that the portable recording medium is a magnetic tape (as shown in Figure 3).
Claims 10, 11 & 14 have similar limitations as claim 1 and are rejected on the same grounds.
Allowable Subject Matter
Claims 4 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.

Yanagita (US 10,204,657) discloses processing circuitry configured to generate at least one of first, second or third metadata, the first metadata indicating information set before the image is captured, the second metadata indicating information set at or during a timing of capturing the image, and the third metadata indicating information set after the image is captured, in accordance with an external input.
Nagar et al. (US 2007/0286046) discloses pseudo-overwriting data on write-once discs wherein the size of metadata needed to update a file is smaller than the data size of the file, and then the size of data to be overwritten can be reduced.
Gill et al. (US 2007/0291391) discloses a data buffer that transmits data to a contiguous recording formatter independent of the size or form in which the data is transmitted to a recording formatter.
Hostetter (US 2013/0265669) discloses a two-partition system that involves dividing a tape along its length into a user data partition and a file directory (e.g., index) partition which stores metadata necessary to locate specific data in the user data partition free of external information so as to make the tape appear as disk to external applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) .  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688